              Case 1:19-cv-05649-PKC Document 58 Filed 05/19/21 Page 1 of 2


                   EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
RICHARD D. EMERY                                                                                   DIANE L. HOUK
ANDREW G. CELLI, JR.                              ATTORNEYS AT LAW
                                       600 FIFTH AVENUE AT ROCKEFELLER CENTER
MATTHEW D. BRINCKERHOFF                                                                         EMMA L. FREEMAN
                                                      10TH FLOOR
JONATHAN S. ABADY                                                                                  DAVID BERMAN
                                              NEW YORK, NEW YORK 10020
EARL S. WARD                                                                                      HARVEY PRAGER
ILANN M. MAAZEL                                                                                  SCOUT KATOVICH
                                                 TEL: (212) 763-5000
HAL R. LIEBERMAN                                                                               MARISSA BENAVIDES
                                                 FAX: (212) 763-5001
DANIEL J. KORNSTEIN                               www.ecbawm.com                                  NICK BOURLAND
O. ANDREW F. WILSON                                                                            ANDREW K. JONDAHL
KATHERINE ROSENFELD                                                                               ANANDA BURRA
DEBRA L. GREENBERGER                                                                                 MAX SELVER
ZOE SALZMAN                                                                                       VIVAKE PRASAD
SAM SHAPIRO                                                                                         NOEL R. LEÓN




                                                              May 19, 2021
                                   Revised schedule adopted. May 24, 2021 confernece
   Via ECF                         adjourned to July 19, 2021 at 12:30 p.m. The conference
                                   will proceed telephonically. Dial-In No.: 1-888-363-4749,
   Honorable P. Kevin Castel
   United States District Judge    Access Code: 3667981.
   United States Courthouse        SO ORDERED.
   500 Pearl Street, Courtroom 11D Dated: 5/21/2021
   New York, NY 10007

                    Re:   Dame Products v. The Metropolitan Transportation Authority, et al.,
                          Case No. 19 Civ. 05649 (PKC)

   Your Honor:

                   We represent Plaintiff Dame Products in the above-captioned matter. We write
   jointly with counsel for Defendants to respectfully request an extension of time from May 21,
   2021 to June 11, 2021 for the parties to file pre-motion letters in anticipation of moving for
   summary judgment; an extension of time from June 11, 2021 to July 2, 2021 for the parties to
   complete expert discovery; and an adjournment of the May 24, 2021 Court conference (see Dkt.
   No. 55) until on or after June 14, 2021. Three previous request for an extension of the pre-motion
   letter deadline were made and granted. See Dkt. Nos. 53, 55, 57. Four previous requests for an
   extension of the expert discovery deadline were made and granted. See Dkt. Nos. 38-39, 40, 42,
   55, 57. This is the party’s first request for an adjournment of the May 24, 2021 conference.

                   The parties request these extensions because of their ongoing substantive
   settlement discussions, which have continued to progress and have yielded a number of agreed-
   upon settlement terms and conditions. Given the status of continued negotiations and the fact that
   the parties are hopeful they are close to a settlement in principle, the parties continue to believe it
   is preferable to devote resources to settlement conversations than to expend them on expert
   discovery or summary judgment pre-motion papers. As for the May 24, 2021 Court conference,
   the parties agree that there is no need for court intervention at this time, and that it would be
   more productive to conduct a status conference after additional settlement discussions have
   transpired.
         Case 1:19-cv-05649-PKC Document 58 Filed 05/19/21 Page 2 of 2

EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
Page 2


               For the foregoing reasons, the parties respectfully request that the Court extend
the deadline to file pre-motion letters in anticipation of moving for summary judgment from May
21, 2021 to June 11, 2021; the deadline to complete expert discovery from June 11, 2021 to July
2, 2021; and an adjournment of the May 24, 2021 Court conference until on or after June 14,
2021.


                                                   Respectfully submitted,

                                                           /s

                                                   Richard D. Emery
                                                   Samuel Shapiro
                                                   Emma L. Freeman

c.     All counsel of record, via ECF
